      Case 2:20-cr-00634-DWL Document 54 Filed 02/05/21 Page 1 of 1




     JON M. SANDS
 1   Federal Public Defender
     District of Arizona
 2   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 3   Telephone: 602-382-2700
 4   JAMI JOHNSON
     New York State Bar # 4823373
 5   Asst. Federal Public Defender
     Attorney for Defendant
 6   jami_johnson@fd.org
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF ARIZONA
 9
10
11   United States of America,                      No. CR-20-00634-PHX-DWL
12                Plaintiff,
                                                      NOTICE OF APPEAL
13         vs.
14   Jill Marie Jones,
15                Defendant.
16
           Notice is hereby given that Jill Marie Jones, defendant in the above-named
17
     case, appeals to the U.S. Court of Appeals for the Ninth Circuit from the Order
18
     granting the government’s motion for a protective order entered on January 4, 2021
19
     (Doc. 42) and from the order denying Ms. Jones’ motion for reconsideration of that
20
     Order entered on January 22, 2021 (Doc. 47).
21
                  Respectfully submitted: February 5, 2021
22
23                                         JON M. SANDS
24
                                           Federal Public Defender

25                                          s/Jami Johnson
26                                         JAMI JOHNSON
                                           Asst. Federal Public Defender
27
28
